Citation Nr: 0940336	
Decision Date: 10/23/09    Archive Date: 10/30/09

DOCKET NO.  08-01 614	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to dependency and indemnity compensation 
pursuant to 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and J.M.


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 
1985, when he retired.  He died in February 2007; the 
appellant is his surviving spouse.  This matter comes before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Nashville, Tennessee (RO).

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. § 7107(a) (2) 
(West 2002 & Supp. 2009).

The issue of entitlement to service connection for the cause 
of the Veteran's death is addressed in the Remand portion of 
the decision below, and is remanded to the RO via the Appeals 
Management Center in Washington, D.C.


FINDINGS OF FACT

1.  Prior to the Veteran's death, service connection was in 
effect for posttraumatic stress disorder (PTSD), evaluated as 
50 percent disabling; hiatal hernia, evaluated as 30 percent 
disabling; low back strain, evaluated as 20 percent 
disabling; and diabetes mellitus, type 2, evaluated as 20 
percent disabling.  The Veteran's combined rating was 80 
percent from December 19, 2000; a total disability rating for 
compensation on the basis of individual unemployability 
(TDIU) was in effect from April 25, 2002.

2.  The Veteran died in February 2007, and the appellant's 
claim for dependency and indemnity compensation (DIC) 
benefits was received by the RO in March 2007.

3.  The Veteran was not rated as totally disabling for a 
period of at least 5 years from the date of his discharge or 
release from active duty, or for at least 10 years preceding 
his death, and there is no evidence that he was a prisoner of 
war.  


CONCLUSION OF LAW

The criteria for entitlement to DIC benefits pursuant to 38 
U.S.C.A. § 1318 have not been met.  38 U.S.C.A. § 1318 (West 
2002 & Supp. 2009); 38 C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In cases such as this, where the pertinent facts are not in 
dispute and the law is dispositive, there is no additional 
information or evidence that could be obtained to 
substantiate the claim, VA's duties to notify and to assist 
are not applicable.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2009); see also Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994); Manning v. Principi, 16 
Vet. App. 534 (2002); Barger v. Principi, 16 Vet. App. 132 
(2002); Mason v. Principi, 16 Vet. App. 129 (2002); Livesay 
v. Principi, 15 Vet. App. 165 (2001); Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991).

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a 
deceased veteran's surviving spouse in the same manner as if 
the veteran's death is service-connected, even though the 
veteran died of nonservice-connected causes, if the veteran's 
death was not the result of his or her own willful misconduct 
and at the time of death, the veteran was receiving, or was 
entitled to receive, compensation for a 
service-connected disability that was rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding death; or was rated totally disabling 
continuously since the veteran's release from active duty, 
and for a period of not less than five years immediately 
preceding death; or was rated by VA as totally disabling for 
a continuous period of not less than one year immediately 
preceding death if the veteran was a former prisoner of war 
who died after September 30, 1999.  38 U.S.C.A. § 1318; 38 
C.F.R. § 3.22.

The Veteran was separated from service in July 1985.  During 
the Veteran's lifetime, service connection was in effect for 
posttraumatic stress disorder (PTSD), evaluated as 50 percent 
disabling; hiatal hernia, evaluated as 30 percent disabling; 
low back strain, evaluated as 20 percent disabling; and 
diabetes mellitus, type 2, evaluated as 20 percent disabling.  
TDIU was in effect from April 25, 2002, almost 5 years prior 
to the Veteran's death in February 2007.  Service connection 
was not in effect for any other disabilities during the 
Veteran's lifetime.  Accordingly, there are no service-
connected disabilities that were rated by VA as totally 
disabling for a continuous period of at least 10 years 
immediately preceding the Veteran's death, and there were no 
service-connected disabilities that were continuously rated 
totally disabling for a period of not less than five years 
from the date of his July 1985 service separation.  
Additionally, the Veteran was not a former prisoner of war.

For these reasons, there is no legal basis for entitlement to 
DIC under 38 U.S.C.A. § 1318.  See Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In so concluding, the Board in no way 
intends to minimize the Veteran's sacrifices during his over 
20 years of service to his country, or the appellant's 
sincerity in pursuing her claim.  However, the Board is 
obligated to decide cases based on the evidence before it.  
See Harvey v. Brown, 6 Vet. App. 416, 425 (1994) (holding 
that the Board is bound by the law and is without authority 
to grant benefits on an equitable basis).


ORDER

Entitlement to DIC benefits under 38 U.S.C.A. § 1318 is 
denied.


REMAND

In this case, the appellant asserts that the Veteran's death 
was related to his military service.  Specifically, she 
argues that the Veteran's long-term alcohol abuse was a 
symptom or manifestation of his PTSD, and in this manner his 
PTSD contributed to the liver disease that caused his death.  
She also argues that the effects of his 
service-connected diabetes mellitus type 2, and hiatal 
hernia, to include the medications prescribed to treat these 
conditions, contributed to the liver disease that ultimately 
resulted in his death.

The appellant submitted a private nexus opinion in June 2009.  
In that statement, the private physician concluded that the 
Veteran's chronic liver disease was the result of hepatitis B 
and alcohol abuse, and that there was evidence that the 
Veteran had abused alcohol during his military service.  
However, service connection was not in effect for hepatitis 
B, and it is unknown whether the Veteran's in-service alcohol 
abuse, also as documented in the service treatment records, 
was essentially "self-medication" for his PTSD symptoms or 
otherwise related.  

The private physician also stated that some of the 
medications the Veteran was prescribed to treat his diabetes 
mellitus could have led to the progression of his liver 
disease.  However, use of the words "could have" makes that 
part of the opinion speculative, and therefore, non-evidence.  
A finding of service connection may not be based on a resort 
to speculation or even remote possibility.  See 38 C.F.R. 
§ 3.102 (2009); see also Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).

While the private physician has made a link between the 
Veteran's alcohol use and his liver disease, and a 
speculative link between his diabetes medications and his 
liver disease, there exists no opinion in the record as to 
the relationship between the Veteran's in-service and post-
service alcohol abuse and his PTSD, no conclusive statement 
as to the relationship between the Veteran's diabetes 
medications and his liver disease, and no opinion with 
respect to the relationship between the Veteran's other 
service-connected disorders and his death.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Thus, a VA opinion must 
be obtained before appellate adjudication may proceed.  

Accordingly, the issue of entitlement to service connection 
for the cause of the Veteran's death is remanded for the 
following actions:

(This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  Expedited handling is 
requested.)

1.  The RO must arrange for arrange for 
one or more VA examiner(s), as 
appropriate and necessary, to review 
the Veteran's claims folder and a copy 
of this Remand.  After review of the 
evidence of record, the examiner should 
provide an opinion as to whether it is 
at least as likely as not that the 
Veteran's service-connected PTSD, 
hiatal hernia, low back strain, and/or 
diabetes mellitus caused or contributed 
substantially or materially to cause 
his death, or combined to cause death, 
or aided or lent assistance to the 
production of death.  Additionally, the 
examiner should comment as to whether 
it is at least as likely as not that 
the Veteran's alcohol abuse, as 
documented in the record, was due at 
least in part to his service-connected 
PTSD.  The examiner should also comment 
as to whether it is at least as likely 
as not that the medications the Veteran 
was prescribed for his service-
connected diabetes mellitus, type 2, to 
include daily insulin injections, were 
a factor in the causes of death listed 
on the death certificate.  A complete 
rationale must be provided for all 
opinions expressed by the examiner.  
The report prepared must be typed.

2.  When the above development has been 
completed, the issue of entitlement to 
service connection for the cause of the 
Veteran's death must be readjudicated.  
If any benefit sought on appeal remains 
denied, an additional supplemental 
statement of the case must be provided 
to the appellant and her 
representative.  After the appellant 
and her representative have had an 
adequate opportunity to respond, the 
appeal must be returned to the Board 
for appellate review.

No action is required by the appellant until she receives 
further notice; however, she may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

THE APPEAL IS ADVANCED ON THE DOCKET.  This claim must be 
afforded expeditious treatment.  All claims remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
ERIC S. LEBOFF
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


